Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Claim 3 recites “the multi-layer coder comprises a base layer processor and at least one enhancement layer processor; and the enhancement layer processor comprises an enhancement layer coder and at least two reference processing units”

Figure 1 shows coder 0 to coder n-1.  

However, figure 1 does not show a base layer processor, at least one enhancement layer processor and two reference processing units.

Therefore, a base layer processor, at least one enhancement layer processor and two reference processing units must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1 recite(s) the abstract limitations such as “Step S1: inputting serial data flow from a serial data input end into a serial-to-parallel converter; Step S2: inputting the data flow treated by the serial-to-parallel converter into a multi-layer coder;  Step S3: correlating the coders at individual layers with each other and transmitting information based on high order modulation;  Step S4: inputting the data flow treated by the coders at individual layers into a modulator for modulation mapping processing;  Step S5: finally outputting the data flow from the output end of the modulator” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mathematical processes or mental processes but for the recitation of generic computer processor such as “a serial-to-parallel converter”, “a multi-layer coder”, “coders at individual layers into a modulator” 
(see Applicant’s specification at paragraph [0057] Additionally, those skilled in the art will understand that, part or all steps in the above embodiments can be completed by relevant hardware instructed by a program which can be stored in a computer readable storage medium)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” or “Mathematical Processes” grouping of abstract ideas.  

The mental processes can (1) convert the data flow from serial data flow into parallel data flow according the scheme, (2) encode the parallel data flow into the encoded parallel data flow according the scheme (3) map or modulate the encoded parallel data flow into the modulated data according the scheme and (4) and output the modulated data.

The recited claims do not use the outputted data flow at the end of modulator for a useful purpose after performing steps S1-S5. 

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a serial-to-parallel converter”, “a multi-layer coder”, “coders at individual layers into a modulator” (see Applicant’s specification at paragraph [0057] Additionally, those skilled in the art will understand that, part or all steps in the above embodiments can be completed by relevant hardware instructed by a program which can be stored in a computer readable storage medium) for encoding the data flow.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1 -7 do not recite any additional elements except a generic processor such as a serial-to-parallel converter”, “a multi-layer coder”, “coders at individual layers into a modulator” see Applicant’s specification at paragraph [0057] Additionally, those skilled in the art will understand that, part or all steps in the above embodiments can be completed by relevant hardware instructed by a program which can be stored in a computer readable storage medium) for encoding data.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claim 1 recites the limitation "S2: inputting the data flow treated by the serial-to-parallel” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the data flow” is the same as “the serial data flow”.  It is noted that the serial data flow is not same as the data flow.


Claim 1 recites the limitation "correlating the coders” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the (plurality of) coders” is the same as “a (single) multi-layer coder”.

Claim 1 recites the limitation "correlating the coders at individual layers with each other and transmitting information based on high order modulation”

The recited limitation “transmitting information based on high order modulation” renders this limitation indefinite because Applicant fails to provide a method of generating “information based on high order modulation” in the recited claims.  

Claim 1 recites the limitation "S4: inputting the data flow treated by the coders” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the data flow” is the same as “the serial data flow” or “the data flow treated by the serial-to-parallel converters”.  It is noted that the data flow for each case above are not the same type of the data flow.

Claim 1 recites the limitation "S5: outputting the data flow” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the data flow” is the same as “the serial data flow” or “the data flow treated by the serial-to-parallel converters.  It is noted that the data flow for each case above are not the same type of the data flow.

Claim 4 recites the limitation “…code the data of its own layer…the coder at a higher layer needs to code both the data of its own layer”.  There is insufficient antecedent basis for this limitation “the data” in the claim.  It is unclear which “the data” and “both the data” are referred to.  It is noted that “the data flow” is not the same as “the data”.

Claim 5 recites the limitation "the number of the layers”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 5 recites the limitation "the number of layers of the multi-layer coder is no less than 3”

The recited limitation “no less than 3” renders this limitation indefinite because Applicant fails to define the maximum number of multi-layer coder in the recited claims and in the specification. As such, it is unclear the maximum number of multi-layer coder.  It is well-known that the maximum number cannot be any number.
(Applicant’s specification at [0017] and [0041] preferably, the number of the layers of the multi-layer coder is no less than 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birru et al. (US 2010/0,146,343), and further in view of Kalhan et al. (US 2019/0,181,975)


As per claim 1:
Birru discloses:

A layered coding method based on 
(Birru, Figs. 1-8)

Step S1: inputting serial data flow from a serial data input end into a serial-to-parallel converter;  
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222)
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).

Step S2: inputting the data flow treated by the serial-to-parallel converter into a multi-layer coder; 
 (Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222)
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).

Step S3: correlating the coders at individual layers with each other and transmitting information based on 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Figs 3A to 8B, an SCBT system that employs parallel encoding and decoding) 
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).
(Birru, [0040] In FIG. 3A, transmission signal processor 230A comprises a plurality (P) of symbol mappers 310, a plurality of interleavers 320, and a multiplexer 330. Meanwhile, in FIG. 3B, receiver signal processor 275A comprises a demultiplexer 340, a plurality (P) of deinterleavers 350, and a plurality (P) of symbol demappers 360. [0041] Operationally, at the transmission system 200 (FIG. 3A) the P parallel encoded bit streams from error correction encoders 222 are mapped into symbols by symbol mappers 310 using M-PSK or M-QAM constellations.  These symbol streams are then interleaved separately by interleavers 320.  Different types of interleavers 320 (e.g. a block interleaver) may be used for different streams.  The interleaved symbol streams are then multiplexed by multiplexer 330 into one symbol stream, and finally mapped onto SCBT blocks by SCBT modulator 240)

Step S4: inputting the data flow treated by the coders at individual layers into a modulator for modulation mapping processing;  
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Figs 3A to 8B, an SCBT system that employs parallel encoding and decoding) 
 (Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).
(Birru, [0040] In FIG. 3A, transmission signal processor 230A comprises a plurality (P) of symbol mappers 310, a plurality of interleavers 320, and a multiplexer 330. Meanwhile, in FIG. 3B, receiver signal processor 275A comprises a demultiplexer 340, a plurality (P) of deinterleavers 350, and a plurality (P) of symbol demappers 360. [0041] Operationally, at the transmission system 200 (FIG. 3A) the P parallel encoded bit streams from error correction encoders 222 are mapped into symbols by symbol mappers 310 using M-PSK or M-QAM constellations.  These symbol streams are then interleaved separately by interleavers 320.  Different types of interleavers 320 (e.g. a block interleaver) may be used for different streams.  The interleaved symbol streams are then multiplexed by multiplexer 330 into one symbol stream, and finally mapped onto SCBT blocks by SCBT modulator 240)

Step S5: finally outputting the data flow from the output end of the modulator. 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Figs 3A to 8B, an SCBT system that employs parallel encoding and decoding) 

Birru does not mention the order of modulation such as “high order modulation”

Kalhan discloses:
the order of modulation such as “high order modulation”
(Kalhan, [0030] … a demultiplexer (DEMUX) 202 that seperates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kalhan’s method of using the high order of modulation into the Birru’s modulation in order to reduce power consumption and time for transmission and receiving.
(Kalhan,[026] Generally, using the higher modulation order will require fewer transmissions leading to less processing time than demodulating a higher number of transmissions at a lower modulation order to receive the same information.  As a result, using a higher modulation order typically reduces the power consumption of the MTC device because the device spends less time receiving the transmissions and more time in sleep mode or in some other less active state)

As per claim 2:
Birru-Kalhan further discloses:

in Step S1, the serial data input end is used for supplying serial data flow of data bit sequence;  and the serial-to-parallel converter is used for converting the serial data flow of data bit sequence into a parallel data flow. 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222)
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).
 (Kalhan, [0030] … a demultiplexer (DEMUX) 202 that seperates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)


As per claim 3:
Birru-Kalhan further discloses:

in Step S2, the multi-layer coder comprises a base layer processor and at least one enhancement layer processor;  and the enhancement layer processor comprises an enhancement layer coder and at least two reference processing units. 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222)
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).
 (Kalhan, [0030] … a demultiplexer (DEMUX) 202 that seperates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)

As per claim 4:
Kalhan further discloses:

in Step S3, in the multi-layer coder, a coder at a lower layer needs to code the data of its own layer;  and 
sends the information of the coder to a coder at a higher layer;  and 
the coder at a higher layer needs to code both the data of its own layer and the coding information of the lower layer and sends the information of the coder of its own layer to the coder at a further higher layer, until reaching the coder at the highest layer. 
(Kalhan, [0030] … a demultiplexer (DEMUX) 202 that seperates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)

As per claim 5:
Kalhan further discloses:
the number of the layers of the multi-layer coder is no less than 3. 
(Kalhan, [0030] … a demultiplexer (DEMUX) 202 that seperates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)

As per claim 7:

Birru further discloses:

in Step 4, the modulation mapping processing is used or processing the data flow into a high frequency signal to perform signal transmission. 
(Birru, Fig. 2, SCBT Modulation signal 240 then transmit over Channel)
(Birru, [0036] The SBCT signal is then transmitted over a communication channel (e.g., a wireless channel of a wireless network) to receiving system 255)

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birru et al. (US 2010/0,146,343), in view of Kalhan et al. (US 2019/0,181,975), in view of Dale et al. (US 2004/0,022,307)

As per claim 6:
Birru discloses that the encoders 222 can be implement such as convolutional encoder comprising a 
(Birru [0009], implementation of the encoder (e.g. a convolutional encoder) is often simple)

However, Birru does not clearly indicate that the convolutional encoder comprising a non-systematic convolutional coder and a systematic convolutional coder; 

Dale discloses: 
convolutional encoder comprising a non-systematic convolutional coder and a systematic convolutional coder; and both the non-systematic convolutional coder and the systematic convolutional coder are expressed by an octal number. 
(Dale, [0056] Turbo encoders typically use at least two convolutional component encoders.  Turbo encoders can also be based on block encoding techniques, such as Hamming codes.  Turbo codes include, for example, and without limitation, Parallel Concatenated Convolutional Codes (PCCC), Serial Concatenated Convolutional Codes (SCCC), and Hybrid Concatenated Convolutional Codes (HCCC).  …. a systematic code (the output codeword contains the intput-bits U.sub.k).  Turbo codes may also be non-systematic.  Turbo codes are practical codes due to their performance at low SNR)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Dale’s convolutional coders comprising both systematic and non-systematic convolutional coders in order to improve performance at low signal noise ratio.
 (Dale, [0056] Turbo encoders typically use at least two convolutional component encoders.  Turbo encoders can also be based on block encoding techniques, such as Hamming codes.  Turbo codes include, for example, and without limitation, Parallel Concatenated Convolutional Codes (PCCC), Serial Concatenated Convolutional Codes (SCCC), and Hybrid Concatenated Convolutional Codes (HCCC).  …. a systematic code (the output codeword contains the intput-bits U.sub.k).  Turbo codes may also be non-systematic.  Turbo codes are practical codes due to their performance at low SNR)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111